         Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 1 of 36



                    IN THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

IN RE:                                  §
                                        §
PETES CHICKEN N MORE, INC.              §                     CASE NO. 18-20350
                                        §
         Debtor.                        §                        CHAPTER 11




                   DISCLOSURE STATEMENT PROPOSED BY DEBTOR




                                            ADELITA CAVADA LAW
                                            10004 WURZBACH RD., #159
                                            SAN ANTONIO, TEXAS 78230

                                            ATTORNEY FOR PETES CHICKEN N
                                            MORE, INC., DEBTOR AND
                                            DEBTOR-IN-POSSESSION




DATED: JUNE 2, 2019
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 2 of 36



                                              TABLE OF CONTENTS

SUMMARY OF THE PLAN AND DISTRIBUTION TO CREDITORS.. . . . . . . . . . . . . . . . . . . i

I.     INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

       A.        Filing of the Debtor’s Chapter 11 Cases. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

       B.        Purpose of Disclosure Statement. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

       C.        Hearing on Confirmation of the Plan of Reorganization. . . . . . . . . . . . . . . . . . . . . 2

       D.        Sources of Information.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

II.    EXPLANATION OF CHAPTER 11. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

       A.        Overview of Chapter 11.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

       B.        Plan of Reorganization.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

III.   VOTING PROCEDURES AND CONFIRMATION REQUIREMENTS. . . . . . . . . . . . . 5

       A.        Ballots and Voting Deadline. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

       B.        Claimants Entitled to Vote.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

       C.        Bar Date for Filing Proofs of Claim.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

       D.        Definition of Impairment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

       E.        Classes Impaired Under the Plan of Reorganization .. . . . . . . . . . . . . . . . . . . . . . . 7

       F.        Vote Required for Class Acceptance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

       G.        Information on Voting and Ballots. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

                 1.        Transmission of Ballots to Creditors. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

                 2.        Ballot Tabulation Procedures.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

       H.        Confirmation of Plan of Reorganization. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

                 1.        Solicitation of Acceptances. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
      Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 3 of 36



                2.         Requirements for Confirmation of the
                           Plan of Reorganization.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

                3.         Acceptances Necessary to Confirm the
                           Plan of Reorganization.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

                4.         Cramdown. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

IV.   BACKGROUND OF THE Debtor. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

      A.        Nature of the Debtor’s Business. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

      B.        Legal Structure and Ownership. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

      C.        Assets and Liabilities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

      D.        Selected Operational and Financial Data. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

                1.         Historical Data. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

                2.         Liquidation Analysis. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

                3.         Summary and Class Analysis.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

                4.         Statement of Projected Operations and Cash Flow. . . . . . . . . . . . . . . . . . 12

                5.         List of All Claim Holders. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

                6.         Representations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

      E.        Litigation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

                1.         Pre-Filing Proceedings.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

                2.         Post-Petition Proceedings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

                3.         Preference and Other Avoidance Litigation.. . . . . . . . . . . . . . . . . . . . . . . 13

V.    EVENTS LEADING TO THE FILING OF THE PETITIONS FOR RELIEF. . . . . . . . . 13

      Reasons for Filing Chapter 11. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

VI.   POST-PETITION OPERATIONS AND SIGNIFICANT EVENTS. . . . . . . . . . . . . . . . . 13

      A.        Post-Petition Operations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 4 of 36




       B.     Significant Orders Entered During the Case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

              1.         Initial Activity. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

              2.         The Official Unsecured Creditors Committee. . . . . . . . . . . . . . . . . . . . . . 14

              3.         Adequate Protection Issues. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

              4.         Employee Actions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

              5.         Applications to Retain Professionals. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

VII.   DESCRIPTION OF THE PLAN OR REORGANIZATION.. . . . . . . . . . . . . . . . . . . . . . 14

       A.     Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

       B.     Designation of Claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

       C.     Estimated Size of Allowed Claims in Classes. . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

       D.     Treatment of Claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

              1.         Treatment of Unclassified Claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

                         (a)        Administrative Expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

                         (b)        Fee Claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

                         (c)        Allowance of Administrative Expenses.. . . . . . . . . . . . . . . . . . . . 16

                         (d)        Pre Petition Priority Tax Claims. . . . . . . . . . . . . . . . . . . . . . . . . . 16

                         (e)        Post Petition Priority Tax Claims. . . . . . . . . . . . . . . . . . . . . . . . . 17

              2.         Classification and Treatment of Claims.. . . . . . . . . . . . . . . . . . . . . . . . . . 17

                         (a)        General.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

                         (b)        Class 1 – Secured Claim Held by Nueces County
                                    against Debtor. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

                         (c)        Class 2 – General Unsecured Claims.. . . . . . . . . . . . . . . . . . . . . . 18

       E.     Means of Implementation of the Plan of Reorganization. . . . . . . . . . . . . . . . . . . 18
        Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 5 of 36




                 1.         Powers and Duties of a Debtor-in-Possession. . . . . . . . . . . . . . . . . . . . . . 19

                 2.         Distributable Cash. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

                 3.         Retention of Professionals. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

        F.       Provisions Governing Distribution. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

        G.       Contested and Contingent Claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

        H.       Executory Contracts and Leases. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

        I.       Maintenance of Causes of Action. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

        J.       Discharge. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

        K.       Retention of Jurisdiction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

        L.       Amendments of the Plan. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

        M.       Termination of Committees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

        N.       Management and Operation of Debtor.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

VIII.   FEASIBILITY AND RISKS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

        A.       Feasibility of Confirmation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

        B.       Risks Associated with the Plan of Reorganization. . . . . . . . . . . . . . . . . . . . . . . . 21

IX.     ALTERNATIVES TO PLAN OF REORGANIZATION AND
        LIQUIDATION ANALYSIS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

        A.       Dismissal. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

        B.       Chapter 7 Liquidation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

        C.       Alternative Plan. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

X.      CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES
             OF THE PLAN OF REORGANIZATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

        A.       Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
        Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 6 of 36



        B.        Tax Consequences to the Debtor. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

        C.        Tax Consequences to Creditors. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

XI.     SECURITIES CONSIDERATIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

XII.    DEFAULT PROVISIONS REGARDING IRS TAX CLAIMS. . . . . . . . . . . . . . . . . . . . 24

XIII.   CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 7 of 36



                                 APPENDIX OF EXHIBITS

Exhibit A – 2016 Tax Return

Exhibit B – Liquidation Analyses for the Debtor

Exhibit C – Summary of Treatment for All Classes

Exhibit D – Projected Income and Budget

Exhibit E – List of Claim Holders and Balances Owed

Exhibit F – Most Recent Monthly Operating Report

Exhibit G – Plan of Reorganization
         Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 8 of 36



               SUMMARY OF THE PLAN AND DISTRIBUTION TO CREDITORS

        The Bankruptcy Code (Bankruptcy Reform Act of 1978, Pub.L.No. 95-598, 92 Stat. 2633
(1978) (codified at 11 U.S.C. §§1101-1174 (Supp. III 1979)) and as may have been amended)
dictates the priorities of payment that may be made to creditors under a chapter 11 Plan of
Reorganization. At the top of the hierarchy are creditors with a security interest and liens on assets
of a debtor, the secured creditors. A secured creditor is entitled to be paid the full amount of its claim
pursuant to the terms of the Plan of Reorganization, so long as the collateral has sufficient value to
pay the claim. If the collateral is not worth the full amount of the claim, the secured creditor is
entitled to be paid part of its claim up to the value of the collateral with the balance being classed
as an unsecured claim. If there are no “superpriority” claims, then creditors who provide credit to
the chapter 11 debtors are the next group of creditors who share in the distributions from the plan.
In most instances, these Administrative Expenses1 are paid because the secured creditor permits and
consents to certain amounts being made available from their collateral. Only upon these claims being
paid in full are other creditors, including unsecured creditors, defined in this Plan as Priority
Unsecured Claims or General Unsecured Claims, entitled to share in any distributions under a plan.

       In this case PETES CHICKEN N MORE, INC. (the “Debtor”), owes property taxes and
unsecured claims to various creditors.

       The Plan proposes, starting on the Effective Date, for the Debtor to pay property taxes in full,
and unsecured claims in full over seven years.




        1
                  All capitalized terms will have the meaning defined in the Plan of Reorganization or, if not defined
in the Plan of Reorganization, the Bankruptcy Code.

                                                           i
         Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 9 of 36



Frequently Asked Questions2:

Who is the Debtor? Petes Chicken N. More, Inc. (the “Debtor” or “Petes Chicken”). Petes Chicken
is a Texas corporation. While at one time Petes Chicken owned and operated fried chicken
restaurants in Corpus Christi, Texas, Petes Chicken currently owns two notes payable in connection
with the sale of previously owned fried chicken restaurants.

How Long Has the Debtor Been in Chapter 11? The Debtor filed its petition for relief under chapter
11 of the Unites States Bankruptcy Code on August 8, 2019.

Has a Trustee Been Appointed in This Chapter 11 Case? Since the case was filed, no Trustee has
been appointed. The Debtor has remained in possession of its property.

What is the Debtor Attempting to Do in Chapter 11? Chapter 11 is the principal reorganization
chapter of the Bankruptcy Code. Under chapter 11, the Debtor has been reorganizing its accounting
and management methods to enable it to stabilize its cash flow for the benefit of all of its creditors.
Formulation and confirmation of a Plan of Reorganization is the principal purpose of chapter 11. The
Plan of Reorganization is the legal document which sets forth the means by which holders of claims
against the Debtor will be treated. The Debtor is the entity(party) that will be the source of all funds
to pay all claims.

Has the Debtor Proposed a Plan of Reorganization? Yes. Attached to this Disclosure Statement as
an Exhibit is a copy of the Plan of Reorganization proposed by the Debtor.

If the Plan of Reorganization Is the Document Which Governs How a Claim Will Be Treated, Why
Am I Receiving This Disclosure Statement? In order to confirm a Plan of Reorganization, the
Bankruptcy Code requires that a debtor solicit acceptances of a proposed Plan of Reorganization.
But before a debtor can solicit such acceptances, the Court must approve the information to be sent
to the creditors, along with the Plan of Reorganization, disclosing information to allow you to make
an informed judgment about the Plan of Reorganization. The purpose of this Disclosure Statement
is to provide that information required by the Bankruptcy Code.

Has This Disclosure Statement Been Approved by the Bankruptcy Court? In practice, the Bankruptcy
Court requires that a proposed Disclosure Statement be distributed to all parties in interest who
request copies to solicit objections and input in anticipation of the Bankruptcy Court’s final review
and approval. This Disclosure Statement is considered approved only after the Court is satisfied that
it contains information of a kind, and in sufficient detail, adequate to enable a hypothetical,
reasonable investor typical of each class of creditors whose acceptance is being solicited to make an
informed judgment whether to vote to accept or reject the Plan and only when it is accompanied with
an Order Approving Disclosure Statement.

        2
                  Answers in the “Frequently Asked Questions” section of this disclosure statement are the Debtor’s
representations and should not be interpreted as statements from the Bankruptcy Court. The Debtor believes these
statements to be an accurate representation of the history of their case, and the Bankruptcy Code in general.

                                                         ii
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 10 of 36




        THIS DISCLOSURE STATEMENT, TOGETHER WITH THE PLAN WHICH
        IS ATTACHED HERETO, SHOULD BE READ IN ITS ENTIRETY. FOR
        THE CONVENIENCE OF CREDITORS, THE TERMS OF THE PLAN ARE
        SUMMARIZED IN THIS DISCLOSURE STATEMENT, BUT ALL
        SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY BY THE PLAN
        ITSELF, WHICH IS CONTROLLING IN THE EVENT OF ANY
        INCONSISTENCY.

How Do I Determine Which Class I Am In? To determine the class of your claim or interest, you
determine the nature of the claim against the Debtor (i.e., unsecured, secured); then, turn to the Table
of Contents, which will direct you to the discussion of the Plan and to the treatment provided to the
class in which you are grouped. The pertinent section of the Disclosure Statement dealing with that
class will explain, among other things, who is in that class, what is the size of the class, and what
you will receive if the Plan is confirmed, and when you will receive what the Plan has provided for
you if the Plan is confirmed. Paragraph VII C lists all classes of claimants and their types of claims.

Why Is Confirmation of a Plan of Reorganization Important? Confirmation of a Plan of
Reorganization is necessary for a debtor in Chapter 11 to provide the court-approved treatment to
its creditors under its plan. Unless the Plan of Reorganization is confirmed, the debtor is legally
prohibited from providing you what it has proposed in its Plan of Reorganization.

What Is Necessary to Confirm a Plan of Reorganization? Confirmation of a plan requires, among
other things, the vote in favor of the Plan of two-thirds in total dollar amount and a majority in
number of claims actually voting in each voting class. (If the vote is insufficient, the Court can still
confirm the Plan, but only upon being provided additional proof regarding the ultimate fairness of
the Plan to the creditors.)

Am I Entitled to Vote on the Plan? Any creditor of the Debtor whose claim is Impaired under the
Plan is entitled to vote, if either (i) your claim has been scheduled by the Debtor and such claim is
not scheduled as disputed, contingent, or unliquidated, or (ii) you have filed a proof of claim on or
before the last date set by the Bankruptcy Court for such filings. Any claim as to which an objection
has been filed (and such objection is still pending) is not entitled to vote, unless the Bankruptcy
Court temporarily allows the creditor to vote upon motion by you or your counsel. Such motion must
be heard and determined by the Bankruptcy Court prior to the date established by the Court to
confirm the Plan.

How Do I Determine Whether I Am in an Impaired Class? The Plan in Article 11 and the Disclosure
Statement in Section III E identifies the classes of creditors whose claims are impaired. In the event
you have a question regarding whether you are in an impaired class, you should assume your claim
is impaired and vote. If your claim is impaired, your vote will be considered by the Court.

When Is the Deadline by Which I Need to Return My Ballot? The Bankruptcy Court has directed
that, in order to be counted for voting purposes, ballots for the acceptance or rejection of the

                                                   iii
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 11 of 36



respective Plan must be received by the Debtor no later than the date indicated in the Order
Approving Disclosure Statement. Ballots should be mailed to the following address:

                       Adelita Cavada Law
                       10004 Wurzbach Rd., #159
                       San Antonio, Texas 78230

How Do I Determine When and How Much I Will Be Paid? In the “Exhibits,” to this Disclosure
Statement, the Debtor has provided both written and financial summaries of what each class of
creditors will receive under the Plan, cramdown of Plan and the liquidation of the Debtor in a chapter
7. The written summaries provide a short summary of what each class will receive.

       PLEASE REMEMBER THE DESCRIPTION OF THE PLAN IN THE
       SUMMARY IS A BRIEF SUMMARY ONLY AND CREDITORS AND
       OTHER PARTIES IN INTEREST ARE URGED TO REVIEW THE PAGES
       OF THE DISCLOSURE STATEMENT REFERENCED IN THE WRITTEN
       SUMMARY AND THE PLAN ATTACHED AS AN EXHIBIT TO THIS
       DISCLOSURE STATEMENT.

Why Do the Debtor Support the Plan of Reorganization? If converted to a chapter 7, only certain
secured creditors would receive payments from a liquidation of Debtor’s assets. The rest of the
creditors holding priority and general unsecured claims would likely receive nothing.

      The Debtor urges you to study the Plan of Reorganization and the Disclosure Statement. We
recommend that all classes VOTE in FAVOR of the Plan.




                                                  iv
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 12 of 36



                                                   I.

                                         INTRODUCTION

       Petes Chicken N More, Inc., (hereinafter “Debtor” or “Petes Chicken”), the Debtor and
Debtor-in-Possession in the above-referenced petition for relief, submits this Disclosure Statement
pursuant to Bankruptcy Code section 1125 for use in the solicitation of votes on the Plan.

        This Disclosure Statement sets forth certain relevant information regarding the Debtor’s pre-
petition operations and financial history, the need to seek chapter 11 protection, significant events
that have occurred during the chapter 11 cases, and the anticipated procedures for operating the post-
confirmation Debtor. This Disclosure Statement also describes terms and provisions of the Plan,
including certain alternatives, certain effects of confirmation, certain risk factors, and the manner in
which distributions will be made. Additionally, this Disclosure Statement discusses the confirmation
process and the voting procedures that holders of Claims must follow for their votes to be counted.

A.     Filing of the Debtor’s Chapter 11 Case

       The Debtor filed its voluntary petition for relief under chapter 11 of the Bankruptcy Code
(Bankruptcy Reform Act of 1978, Pub.L.No. 95-598, 92 Stat. 2633 (1978) (codified at 11 U.S.C.
§§1101-1174 (Supp. III 1979)) on August 6, 2019 (the “Petition Date”), in the United States
Bankruptcy Court for the Southern District of Texas, Corpus Christi Division (the “Bankruptcy
Court”). Since the petition for relief was filed, Petes Chicken has continued to manage its business
and assets as Debtor-in-Possession pursuant to Bankruptcy Code sections 1107 and 1108.

B.     Purpose of Disclosure Statement

        This Disclosure Statement is submitted in accordance with Bankruptcy Code section 1125
for the purpose of soliciting acceptances of the Plan from holders of certain Classes of Claims. The
only Claimants whose acceptances of the Plan are sought are those whose Claims are “impaired” (as
that term is defined in Bankruptcy Code section 1124) by the Plan and who are receiving
distributions under the Plan. Holders of Claims that are not receiving or retaining any property under
the Plan are deemed to have rejected the Plan.

        The Debtor has prepared this Disclosure Statement pursuant to Bankruptcy Code section
1125, which requires that a copy of a plan, or a summary thereof, be submitted to all holders of
Claims against the Debtor, along with a written disclosure statement containing adequate information
about the Debtor of a kind, and in sufficient detail, as far as is reasonably practicable, that would
enable a hypothetical, reasonable investor typical of Claimants to make an informed judgment in
exercising their right to vote on a plan. A copy of the Plan is included with the materials sent along
with this Disclosure Statement.

       This Disclosure Statement ultimately must be approved by the Bankruptcy Court, which is
indicated only if this Disclosure Statement is accompanied by an Order Approving Disclosure

DISCLOSURE STATEMENT                                                                          Page 1 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 13 of 36



Statement. Such approval is required by the Bankruptcy Code, and does not constitute a judgment
by the Bankruptcy Court as to the desirability of the Plan or as to the value or suitability of any
consideration offered thereunder. Such approval, which would be indicated only if this Disclosure
Statement is accompanied by an Order Approving Disclosure Statement, does indicate, however, that
the Bankruptcy Court has determined that the Disclosure Statement meets the requirements of
Bankruptcy Code section 1125 and contains adequate information to permit the Claimants whose
acceptance of the Plan is solicited, to make an informed judgment regarding acceptance or rejection
of the Plan.

       THE APPROVAL BY THE BANKRUPTCY COURT OF THIS DISCLOSURE
       STATEMENT DOES NOT CONSTITUTE AN ENDORSEMENT BY THE
       BANKRUPTCY COURT OF THE PLAN OR A GUARANTEE OF THE
       ACCURACY OR COMPLETENESS OF THE INFORMATION CONTAINED
       HEREIN. THE MATERIAL CONTAINED HEREIN IS INTENDED SOLELY
       FOR THE USE OF CREDITORS OF THE DEBTOR IN EVALUATING THE
       PLAN AND VOTING TO ACCEPT OR REJECT THE PLAN AND,
       ACCORDINGLY, MAY NOT BE RELIED ON FOR ANY PURPOSE OTHER
       THAN THE DETERMINATION OF HOW TO VOTE ON, OR WHETHER
       TO OBJECT TO, THE PLAN. THE DEBTOR’S REORGANIZATION
       PURSUANT TO THE PLAN IS SUBJECT TO NUMEROUS CONDITIONS
       AND VARIABLES, AND THERE CAN BE NO ABSOLUTE ASSURANCE
       THAT THE PLAN, AS CONTEMPLATED, WILL BE EFFECTUATED.

       THE DEBTOR BELIEVES THAT THE PLAN AND THE TREATMENT OF
       CLAIMS THEREUNDER IS IN THE BEST INTERESTS OF CLAIMANTS,
       AND URGE THAT YOU VOTE TO ACCEPT THE PLAN.

       THERE HAS BEEN NO INDEPENDENT AUDIT OF THE FINANCIAL
       INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT. THE
       DEBTOR IS NOT ABLE TO WARRANT OR REPRESENT THAT THE
       INFORMATION CONTAINED HEREIN IS WITHOUT ANY INACCURACY.

C.     Hearing on Confirmation of the Plan

        The Bankruptcy Court sets the hearing (the “Confirmation Hearing”) in its Order Approving
Disclosure Statement to determine whether the Plan has been accepted by the requisite number of
Claimants and whether the other requirements for confirmation of the Plan have been satisfied. Only
after the Court has approved the Disclosure Statement as having adequate information will holders
of Claims against the Debtor have a right to vote on the Plan. Ballots must be delivered by the date
indicated in the Order Approving Disclosure Statement to the Adeltia Cavada Law, 10004 Wurzbach
Rd., #159, San Antonio, Texas 78230. If the Plan is rejected by one or more impaired Classes of
Claims, the Bankruptcy Court may still confirm the Plan, or a modification thereof under Bankruptcy
Code section 1129(b) (commonly referred to as a “cramdown”) if it determines, among other things,
that the Plan does not discriminate unfairly and is fair and equitable with respect to the rejecting

DISCLOSURE STATEMENT                                                                      Page 2 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 14 of 36



Class or Classes of Claims impaired under the Plan. The procedures and requirements for voting on
the Plan are described in more detail below.

D.     Sources of Information

       Except as otherwise expressly indicated, the portions of this Disclosure Statement describing
the Debtor, its business, properties and management and the Plan have been prepared from
information furnished by the Debtor.

        Certain parts of the materials contained in this Disclosure Statement are taken directly from
other readily accessible documents or are digests of other documents. While the Debtor has made
every effort to retain the meaning of such other documents or portions that have been summarized,
they urge that any reliance on the contents of such other documents should depend on a thorough
review of the documents themselves. In the event of a discrepancy between this Disclosure Statement
and the actual terms of a document, the actual terms of such document shall govern and apply.

        The statements contained in this Disclosure Statement are made as of the date hereof unless
another time is specified, and neither the delivery of this Disclosure Statement nor any exchange of
rights made in connection with it shall, under any circumstances, create an implication that there has
been no change in the facts set forth herein since the date of this Disclosure Statement.

        No statements concerning the Debtor, the value of its property, or the value of any benefit
offered to the holder of a Claim in connection with the Plan should be relied on other than as set
forth in this Disclosure Statement. In arriving at a decision, parties should not rely on any
representation or inducement made to secure their acceptance or rejection that is contrary to
information contained in this Disclosure Statement, and any such additional representations or
inducements should be immediately reported to counsel for the Debtor, Adeltia Cavada Law, 10004
Wurzbach Rd., #159, San Antonio, Texas 78230 (Telephone: 210.288.3263).

                                                  II.

                                EXPLANATION OF CHAPTER 11

A.     Overview of Chapter 11

        Chapter 11 is the principal reorganization chapter of the Bankruptcy Code. Under chapter 11,
a debtor-in-possession attempts to reorganize its business and financial affairs for the benefit of the
debtor, its creditors, and other interested parties.

        The commencement of a chapter 11 case creates an estate comprising all of the Debtor’s legal
and equitable interests in property as of the date the petition is filed. Unless the Bankruptcy Court
orders the appointment of a trustee, Bankruptcy Code sections 1101, 1107 and 1108 provide that
chapter 11 debtor may continue to operate its business and control the assets of its estate as
“debtor-in-possession,” as the Debtor has done in this case since the Petition Date.

DISCLOSURE STATEMENT                                                                         Page 3 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 15 of 36



        The filing of a chapter 11 petition also triggers the automatic stay, under Bankruptcy Code
section 362. The automatic stay halts essentially all attempts to collect pre-petition claims from the
Debtor or to otherwise interfere with the Debtor’s business or its estates.

         Formulation of a Plan of Reorganization is the principal purpose of a chapter 11 case. A Plan
of Reorganization sets forth the means for satisfying the claims of creditors against, and interests and
security holders in, the debtors. Unless a trustee is appointed, only the debtors may file a plan during
the first 120 days of a chapter 11 case (the “Exclusive Period”), or any extension of said Exclusive
Period approved by the Court. After the Exclusive Period has expired, a creditor or any other
interested party may file a plan, unless the debtors file a plan within the Exclusive Period. If the
debtors file a plan within the Exclusive Period, the debtors are given sixty (60) additional days (the
“Solicitation Period”) to solicit acceptances of its plan. Bankruptcy Code section 1121(d) permits
the Bankruptcy Court to extend or reduce the Exclusive Period and the Solicitation Period upon a
showing of adequate “cause.”

B.      Plan of Reorganization

         After the Plan has been filed, the holders of claims against, or interests in, the Debtor are
permitted to vote on whether to accept or reject the plan. Chapter 11 does not require that each
holder of a claim against, or interest in, the Debtor vote in favor of a plan in order for the plan to be
confirmed. At a minimum, however, a plan must be accepted by a majority in number and two-
thirds in amount of those claims actually voting from at least one class of claims impaired under the
Plan.

        Classes of claims or interests that are not “impaired” under a Plan of Reorganization are
conclusively presumed to have accepted the plan, and therefore are not entitled to vote. A class is
“impaired” if the plan modifies the legal, equitable, or contractual rights attaching to the claims or
interests of that class. Modification for purposes of impairment does not include curing defaults and
reinstating maturity or payment in full in cash. Classes of claims or interests that receive or retain
no property under a Plan of Reorganization are conclusively presumed to have rejected the plan, and
therefore are not entitled to vote.

        Even if all classes of claims and interests accept a Plan of Reorganization or liquidation, the
Bankruptcy Court may nonetheless still deny confirmation. Bankruptcy Code section 1129 sets forth
the requirements for confirmation and, among other things, requires that a plan be in the “best
interests” of impaired and dissenting creditors and interest holders and that the plan be feasible. The
“best interests” test generally requires that the value of the consideration to be distributed to impaired
and dissenting creditors and interest holders under a plan may not be less than those parties would
receive if the Debtor were liquidated under a hypothetical liquidation occurring under chapter 7 of
the Bankruptcy Code.

        The Bankruptcy Court may confirm a Plan of Reorganization or liquidation even though
fewer than all of the classes of impaired claims and interests accept it. The Court may do so under
the “cramdown” provisions of Bankruptcy Code section 1129(b). In order for a plan to be confirmed

DISCLOSURE STATEMENT                                                                            Page 4 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 16 of 36



under the cramdown provisions, despite the rejection of a class of impaired claims or interests, the
proponent of the plan must show, among other things, that the plan does not discriminate unfairly
and that it is fair and equitable with respect to each impaired class of claims or interests that has not
accepted the plan.

         The Bankruptcy Court must further find that the economic terms of the particular plan meet
the specific requirements of Bankruptcy Code section 1129(b) with respect to the subject objecting
class. If the proponent of the plan proposes to seek confirmation of the plan under the provisions of
Bankruptcy Code section 1129(b), the proponent must also meet all applicable requirements of
Bankruptcy Code section 1129(a) (except section 1129(a)(8)). Those requirements include the
requirements that (i) the plan comply with applicable Bankruptcy Code provisions and other
applicable law, (ii) that the plan be proposed in good faith, and (iii) that at least one impaired class
of creditors or interest holders has voted to accept the plan.

                                                  III.

             VOTING PROCEDURES AND CONFIRMATION REQUIREMENTS

A.      Ballots and Voting Deadline

        A ballot for voting to accept or reject the Plan is enclosed with a Disclosure Statement only
after the Disclosure Statement has been approved by the Court, and has been mailed to Claimants
(or their authorized representative) entitled to vote. After carefully reviewing the Disclosure
Statement, including all exhibits, each Claimant (or its authorized representative) entitled to vote
should indicate its vote on the ballot that has been or will be provided. All Claimants and Equity
Interest Holders (or their authorized representative) entitled to vote must (i) carefully review the
ballot and instructions thereon, (ii) execute the ballot, and (iii) return it to the address indicated on
the ballot by the deadline (the “Voting Deadline”) for the ballot to be considered.

        The Bankruptcy Court has directed that, in order to be counted for voting purposes, ballots
for the acceptance or rejection of the Plan must be received no later than the date indicated on the
Order Approving Disclosure Statement, at the following address:

                        Adelita Cavada Law
                        10004 Wurzbach Rd., #159
                        San Antonio, Texas 78230

        BALLOTS MUST BE RECEIVED AT THE ABOVE ADDRESS NO LATER
        THAN THE DATE INDICATED ON THE ORDER APPROVING
        DISCLOSURE STATEMENT. ANY BALLOTS RECEIVED AFTER THAT
        DEADLINE WILL NOT BE COUNTED.




DISCLOSURE STATEMENT                                                                           Page 5 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 17 of 36



B.     Claimants Entitled to Vote

        Any Claimant of the Debtor whose Claim is impaired under the Plan is entitled to vote if
either (i) the Debtor has scheduled the Claimant’s Claim (and such Claim is not scheduled as
disputed, contingent, or unliquidated) or (ii) the Claimant has filed a proof of Claim on or before the
deadline set by the Bankruptcy Court for such filings. Any holder of a Claim as to which an
objection has been filed (and such objection is still pending) is not entitled to vote, unless the
Bankruptcy Court (on motion by a party whose Claim is subject to an objection), temporarily allows
the Claim in an amount that it deems proper for the purpose of accepting or rejecting the Plan. Such
motion must be heard and determined by the Bankruptcy Court before the first date set by the
Bankruptcy Court for the Confirmation Hearing of the Plan. In addition, a Claimant’s vote may be
disregarded if the Bankruptcy Court determines that the Claimant’s acceptance or rejection was not
solicited or procured in good faith or in accordance with the applicable provisions of the Bankruptcy
Code.

C.     Bar Date for Filing Proofs of Claim

       The Bankruptcy Court will have established a bar date for filing proofs of Claim in this
chapter 11 case, which is indicated on the Order Approving Disclosure Statement.

D.     Definition of Impairment

      Under Bankruptcy Code section 1124, a class of Claims is impaired under a Plan of
Reorganization unless, with respect to each Claim of such class, the plan:

       1.      leaves unaltered the legal, equitable, and contractual rights of the holder of such
               Claim;

       2.      notwithstanding any contractual provision or applicable law that entitles the holder
               of a Claim to receive accelerated payment of his Claim after the occurrence of a
               default;

       3.      cures any such default that occurred before or after the commencement of the case
               under the Bankruptcy Code, other than a default of a kind specified in Bankruptcy
               Code section 365(b)(2);

       4.      reinstates the maturity of such Claim as it existed before the default;

       5.      compensates the holder of such Claim for damages incurred as a result of reasonable
               reliance on such contractual provision or applicable law; and

       6.      does not otherwise alter the legal, equitable, or contractual rights to which such
               Claim entitles the holder of such Claim.


DISCLOSURE STATEMENT                                                                         Page 6 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 18 of 36



E.      Classes Impaired Under the Plan

       Classes 1 and 2 are impaired under the Plan. Therefore, all holders of those claims in classes
1 and 2, subject to the limitations set forth above, are eligible to vote to accept or reject the Plan.

F.      Vote Required for Class Acceptance

         The Bankruptcy Code defines acceptance of a Plan by a class of creditors as acceptance by
holders of at least two-thirds in dollar amount and more than one-half in number of the claims of that
class that actually cast ballots for acceptance or rejection of the Plan; that is, acceptance takes place
only if creditors holding claims at least two-thirds in amount of the total amount of claims and more
than one-half in number of the creditors actually voting cast their ballots in favor of acceptance.

G.      Information on Voting and Ballots

        1.      Transmission of Ballots to Creditors and Equity Interest Holders

       Except as otherwise provided in the Order (I) Approving Disclosure Statement Proposed by
Debtor; (II) Establishing Time For Filing Acceptances or Rejections of Plan; and (III) Establishing
Objection Deadlines, entered on by the Court, ballots are ordinarily forwarded to all Claimants.
Under Bankruptcy Code section 1126(g), Claimants who do not either receive or retain any property
under the Plan are deemed to have rejected the Plan. In the event a Claimant does not vote, the
Bankruptcy Court may deem such Claimant to have accepted the Plan.

        2.      Ballot Tabulation Procedures

        For purposes of voting on the Plan, the amount and classification of a Claim and the
procedures that will be used to tabulate acceptances and rejections of the Plan shall be exclusively
as follows:

                (a)     If no proof of Claim has been timely filed, the voted amount of a Claim shall
                        be equal to the amount listed for the particular Claim in the Schedules of
                        Assets and Liabilities, as and if amended, to the extent such Claim is not
                        listed as contingent, unliquidated, or disputed, and the Claim shall be placed
                        in the appropriate Class, based on the Debtor’s records, and consistent with
                        the Schedules of Assets and Liabilities, the Claims registry of the Clerk of the
                        Bankruptcy Court (the “Clerk”);

                (b)     If a proof of Claim has been timely filed, and has not been objected to before
                        the expiration of the Voting Deadline, the voted amount of that Claim shall
                        be as specified in the proof of Claim filed with the Clerk;




DISCLOSURE STATEMENT                                                                           Page 7 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 19 of 36



               (c)     a Claim that is the subject of an objection filed before the Voting Deadline
                       shall be disallowed for voting purposes, except to the extent that the Court
                       orders otherwise.

H.     Confirmation of Plan

       1.      Solicitation of Acceptances

        The Debtor is soliciting your vote. The Debtor will bear the cost of any solicitation. No other
additional compensation shall be received by any party for any solicitation other than as disclosed
to the Bankruptcy Court.

       NO REPRESENTATIONS OR ASSURANCES, IF ANY, CONCERNING THE
       DEBTOR OR THE PLAN ARE AUTHORIZED BY THE DEBTOR OTHER
       THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT. ANY
       REPRESENTATIONS OR INDUCEMENTS MADE BY ANY PERSON TO
       SECURE YOUR VOTE OTHER THAN THOSE CONTAINED IN THIS
       DISCLOSURE STATEMENT SHOULD NOT BE RELIED ON BY YOU IN
       ARRIVING AT YOUR DECISION ON HOW TO VOTE, AND SUCH
       ADDITIONAL REPRESENTATIONS OR INDUCEMENTS SHOULD BE
       REPORTED TO COUNSEL FOR THE DEBTOR FOR SUCH ACTION AS
       MAY BE DEEMED APPROPRIATE.

       THIS IS A SOLICITATION SOLELY BY THE DEBTOR, AND IS NOT A
       SOLICITATION BY ANY ATTORNEY OR ACCOUNTANT FOR THE
       DEBTOR. THE REPRESENTATIONS, IF ANY, MADE HEREIN ARE
       THOSE OF THE DEBTOR AND NOT OF SUCH ATTORNEYS OR
       ACCOUNTANTS, EXCEPT AS MAY BE OTHERWISE SPECIFICALLY
       AND EXPRESSLY INDICATED.

        Under the Bankruptcy Code, a vote for acceptance or rejection of a Plan may not be solicited
unless the claimant has received a copy of a Disclosure Statement approved by the Bankruptcy Court
prior to, or concurrently with, such solicitation. This solicitation of votes on the Plan is governed by
Bankruptcy Code section 1125(b). Violation of Bankruptcy Code section 1125(b) may result in
sanctions by the Bankruptcy Court, including disallowance of any improperly solicited vote.

       2.      Requirements for Confirmation of the Plan

        At the Confirmation Hearing, the Bankruptcy Court shall determine whether the requirements
of Bankruptcy Code section 1129 have been satisfied, in which event the Bankruptcy Court shall
enter an Order confirming the Plan. For the Plan to be confirmed, Bankruptcy Code section 1129
requires that:

               (a)     the Plan complies with the applicable provisions of the Bankruptcy Code;

DISCLOSURE STATEMENT                                                                          Page 8 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 20 of 36




              (b)      the Debtor has complied with the applicable provisions of the Bankruptcy
                       Code;

              (c)      the Plan has been proposed in good faith and not by any means forbidden by
                       law;

              (d)      any payment or distribution made or promised by the Debtor or by a person
                       acquiring property under the Plan for services or for costs and expenses in
                       connection with the Plan has been disclosed to the Bankruptcy Court, and any
                       such payment made before the confirmation of the Plan is reasonable, or if
                       such payment is to be fixed after confirmation of the Plan, such payment is
                       subject to the approval of the Bankruptcy Court as reasonable;

              (e)      the Debtor has disclosed the identity and affiliation of any individual
                       proposed to serve, after confirmation of the Plan, as a director, officer or
                       voting trustee of the Debtor, an affiliate of the Debtor participating in a Plan
                       with the Debtor, if any, or a successor to the Debtor under the Plan; the
                       appointment to, or continuance in, such office of such individual is consistent
                       with the interests of Creditors and with public policy; and the Debtor has
                       disclosed the identity of any insider who will be employed or retained by the
                       reorganized Debtor and the nature of any compensation for such insider;

              (f)      any government regulatory commission with jurisdiction (after confirmation
                       of the Plan) over the rates of the Debtor has approved any rate change
                       provided for in the Plan, or such rate change is expressly conditioned on such
                       approval;

              (g)      with respect to each impaired Class of Claims, either each holder of a Claim
                       of the Class has accepted the Plan, or will receive or retain under the Plan on
                       account of that Claim property of a value, as of the Effective Date of the Plan,
                       that is not less than the amount that such holder would so receive or retain if
                       the Debtor were liquidated on such date under chapter 7 of the Bankruptcy
                       Code. If Bankruptcy Code section 1111(b)(2) applies to the Claims of a
                       Class, each holder of a Claim of that Class will receive or retain under the
                       Plan on account of that Claim property of a value, as of the Effective Date,
                       that is not less than the value of that holder’s interest in the Debtor’s interest
                       in the property that secures that Claim;

              (h)      each Class of Claims has either accepted the Plan or is not impaired under the
                       Plan;

              (i)      except to the extent that the holder of a particular Administrative Claim or
                       Priority Claim has agreed to a different treatment of its Claim, the Plan

DISCLOSURE STATEMENT                                                                           Page 9 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 21 of 36



                        provides that Administrative and Priority Claims shall be paid in full within
                        the time limitations provided for under the Code;

                (j)     if a Class of Claim is impaired under the Plan, at least one such Class of
                        Claims has accepted the Plan, determined without including any acceptance
                        of the Plan by any insider holding a Claim of that Class; and

                (k)     confirmation of the Plan is not likely to be followed by the liquidation or the
                        need for further financial reorganization of the Debtor or any successor to the
                        Debtor under the Plan, unless such liquidation or reorganization is proposed
                        in the Plan.

       The Debtor believe that the Plan satisfies all of the statutory requirements of the Bankruptcy
Code for confirmation and that the Plan is proposed in good faith. The Debtor believe they have
complied, or will have complied, with all the requirements of the Bankruptcy Code governing
confirmation of the Plan.

        3.      Acceptances Necessary to Confirm a Plan

         Voting on a Plan by each holder of a Claim (or its authorized representative) is important.
Chapter 11 of the Bankruptcy Code does not require that each holder of a Claim vote in favor of a
Plan in order for the Court to confirm a Plan. Generally, to be confirmed under the acceptance
provisions of Bankruptcy Code section 1126(a), a Plan must be accepted by each Class of Claims
that is impaired under a Plan by parties holding at least two-thirds in dollar amount and more than
one-half in number of the Allowed Claims of such Class actually voting in connection with a Plan.
Even if all Classes of Claims accept a Plan, the Bankruptcy Court may refuse to confirm a Plan after
which the Debtor is either compelled to present another plan or convert its case to one under chapter
7 of the Bankruptcy Code.

        4.      Cramdown

        In the event that any impaired Class of Claims does not accept a Plan, the Bankruptcy Court
may still confirm a Plan at the request of the Debtor if, as to each impaired Class that has not
accepted a Plan, the Plan “does not discriminate unfairly” and is “fair and equitable.” A Plan of
Reorganization does not discriminate unfairly within the meaning of the Bankruptcy Code if no
Class receives more than it is legally entitled to receive for its Claims. “Fair and equitable” has
different meanings for holders of secured and unsecured Claims.

         With respect to a secured Claim, “fair and equitable” means either (i) the impaired secured
Creditor retains its liens to the extent of its Allowed Claim and receives deferred cash payments at
least equal to the allowed amount of its Claim with a present value as of the effective date of the Plan
at least equal to the value of such creditor’s interest in the property securing its liens, (ii) property
subject to the lien of the impaired secured creditor is sold free and clear of that lien, with that lien
attaching to the proceeds of sale, and such lien proceeds must be treated in accordance with clauses

DISCLOSURE STATEMENT                                                                          Page 10 of 25
        Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 22 of 36



(i) and (iii) hereof; or (iii) the impaired secured creditor realizes the “indubitable equivalent” of its
Claim under the Plan.

        With respect to an unsecured Claim, “fair and equitable” means either (i) each impaired
creditor receives or retains property of a value equal to the amount of its Allowed Claim or (ii) the
holders of Claims that are junior to the Claims of the dissenting Class will not receive any property
under the Plan.

        In the event at least one Class of impaired Claims rejects or is deemed to have rejected the
Plan, the Bankruptcy Court will determine at the Confirmation Hearing whether the Plan is fair and
equitable and does not discriminate unfairly against any rejecting impaired Class of Claims.

        The Debtor believes that the Plan does not discriminate unfairly and is fair and equitable with
respect to each impaired Class of Claims and is confirmable. Article 8 of the Plan constitutes the
Debtor’s request, pursuant to Bankruptcy Code section 1129(b)(l), that the Bankruptcy Court
confirm the Plan notwithstanding the fact that the requirements of section 1129(a)(8) may not be met
and its intent to pursue a cramdown if necessary to confirm the Plan.

                                                          IV.

                                    BACKGROUND OF THE DEBTOR

A.       Nature of the Debtor’s Past and Present Business

       Petes Chicken is a Texas Corporation operating in Corpus Christi, Texas. At one time, Petes
Chicken owned and operated several fast food fried chicken restaurants in Corpus Christi, Texas.
Several years ago, Debtor made the decision to sell its interest in the restaurants. Today, Petes
Chicken owns two notes which comprise the majority of its assets.

B.       Legal Structure and Ownership

         Debtor operates as a Texas corporation.

C.       Assets and Liabilities

        In the Schedules of Assets and Liabilities filed in this case, the Debtor lists assets having an
approximate, aggregate fair market value of $1,409,550.00 as of the Petition Date,3 which are listed
in the Liquidation Analysis which is attached hereto as Exhibit B. Since the Petition date, the single
piece of real property, with a scheduled value of $1,000,050.00, has been foreclosed on and is no
longer an asset in the case.


         3
         For a complete listing and explanation of the Debtor’s assets as of the Petition Date, parties should refer to
the Schedules of Assets and Liabilities filed with the Clerk and made a part of the public record.

DISCLOSURE STATEMENT                                                                                        Page 11 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 23 of 36



       In the Schedules of Assets and Liabilities, the Debtor lists liabilities of approximately
$1,118,300.00.

       The Debtor’s liabilities essentially consist of secured debt which was owed on the real
property which was foreclosed on, property taxes, and unsecured trade debt.

       A comprehensive, detailed list of all liabilities against the Debtor is provided in Exhibit F.

D.     Selected Operating and Financial Data.

       1.      Historical Data

       Attached as Exhibit A is Debtor’s 2016 Income Tax Return.

       2.      Liquidation Analysis

       Attached as Exhibit B is the Debtor’s estimate of what its assets would generate in a
hypothetical chapter 7 liquidation. Creditors should notice that Debtor owns no assets that are not
encumbered. Debtor estimated that it has no equity in its personalty and that unsecured creditors
would not received a payment in a hypothetical liquidation.

       3.      Summary and Class Analysis

       Attached as Exhibit C is a complete analyses of all classes and a summary of their projected
payout schedules.

       4.      Projected Income and Budget

       Attached as Exhibit D is the Projected Income and Budget for the Debtor through 2018.

       5.      List of Claim Holders

       Attached as Exhibit E is an edited list of all claim holders and the Debtor’s best estimates on
the amount of each claim.

       6.      Representations

       The referenced financial information represents the best estimates of the Debtor as to the
items set forth therein and are believed by it to be based on assumptions that are reasonable.

       THE FINANCIAL INFORMATION CONTAINED HEREIN HAS NOT BEEN
       INDEPENDENTLY AUDITED FOR PURPOSES OF INCLUSION HEREIN.
       THE RECORDS KEPT BY THE DEBTOR RELY FOR THEIR ACCURACY
       UPON BOOKKEEPING PERFORMED INTERNALLY. THE DEBTOR HAS

DISCLOSURE STATEMENT                                                                       Page 12 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 24 of 36



       CONSULTED WITH APPRAISERS AND ACCOUNTANTS REGARDING
       THE PREPARATION OF THE FINANCIAL INFORMATION. HOWEVER,
       THE DEBTOR IS UNABLE TO WARRANT OR REPRESENT THAT THE
       INFORMATION CONTAINED HEREIN IS WITHOUT ANY INACCURACY.

E.     Litigation

       1.      Pre-Filing Proceedings

        There was no significant pre-filing litigation involving the Debtor aside from the lawsuits
filed prepetition concerning debts listed in Debtor’s schedules. Debtor has disclosed all lawsuits as
part of its Statement of Financial Affairs filed in this case.

       2.      Post Petition Proceedings

       The property located at 4101 Baldwin, Corpus Christi, Texas was sold pursuant to a
foreclosure sale on or about April 2, 2019. This property is no longer an asset of the estate.

       3.      Preferences and Other Avoidance Litigation

       The Debtor has no avoidance or preference actions.

                                                  V.

            EVENTS LEADING TO THE FILING OF THE PETITIONS FOR RELIEF

Reasons for Filing Chapter 11

        Debtor filed its petition for relief to protect the property located at 4101 Baldwin, Corpus
Christi, Texas, from foreclosure. Debtor hoped to be able to reorganize its debts pursuant to a chapter
11 bankruptcy plan.

                                                  VI.

                POST-PETITION OPERATIONS AND SIGNIFICANT EVENTS

A.     Post-Petition Operations

       Since filing its petition, Debtor has continued to collect on its notes receivable in the regular
course of business. Aside from the notes receivable, Debtor has no other business operations.




DISCLOSURE STATEMENT                                                                         Page 13 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 25 of 36



B.      Significant Orders Entered During the Case

        1.      Initial Activity

        The Debtor has had a limited number of significant events since the petitions were filed.

        2.      The Official Unsecured Creditors Committee

     The Office of the United States Trustee has determined that no Official Unsecured Creditors
Committee (the “Committee”) will be appointed in this chapter 11 cases.

        3.      Adequate Protection Issues

        No adequate protections issues have arisen in this case.

        4.      Employee Actions

        The Debtor currently anticipates no employee actions.

        5.      Application to Retain Professionals

        The Debtor has elected to retain the undersigned counsel as its attorney.

                                                  VII.

                                   DESCRIPTION OF THE PLAN

A.      Introduction

        The Plan proposes, starting on the Effective Date, for the Debtor to pay secured claims in full
or the value of their claim. Debtor will pay 100% of the general unsecured claims in Class 2 over
seven years.

        A summary of the principle provisions of the Plan and the treatment of Classes of Allowed
Claims is set out below. The summary is entirely qualified by the Plan. This Disclosure Statement
is only a summary of the terms of the Plan; it is the Plan and not the Disclosure Statement that
governs the rights and obligations of the parties.

        As described in Paragraph II B and III H 4 above, Bankruptcy law provides that a plan be
confirmed under the “cramdown” provisions of the Bankruptcy Code over the objection of certain
classes of creditors. In practice, if a particular class votes against a plan that proposes to pay the
members of that class less than their claims in full, that class ordinarily can invoke the absolute
priority rule, which requires the proponent of a plan to pay the objecting class in full before any class
subordinate to that class can participate in any distributions from the plan. Notwithstanding the

DISCLOSURE STATEMENT                                                                          Page 14 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 26 of 36



protection that rule ordinarily provides to all classes of creditors, if a proponent proposes to pay all
classes of creditors at least as much as they would receive in hypothetical liquidation, and the
proponent offers “new value” to the estate, the Debtor may be permitted to retain certain value.

B.      Designation of Claims

        THE AMOUNTS OF CLAIMS IN THE VARIOUS CLASSES AND THE
        NUMBER OF HOLDERS OF SUCH CLAIMS CANNOT NOW BE EXACTLY
        DETERMINED. WHILE THE DEBTOR HAS REFLECTED IN THE
        SCHEDULES, AS THEY MAY BE AMENDED PRIOR TO VOTING ON THE
        PLAN, THE DEBT AND CLAIMANTS KNOWN TO IT OR REFLECTED ON
        ITS BOOKS, INFORMATION CONCERNING ALL CLAIMS ASSERTED
        COULD NOT BE COMPILED IN TIME FOR INCLUSION HEREIN.
        THEREFORE, THE AMOUNT OF CLAIMS IN THE VARIOUS CLASSES
        AND THE NUMBER OF HOLDERS OF SUCH CLAIMS SET FORTH
        HEREIN ARE ESTIMATES. HOWEVER, THE DEBTOR BELIEVES THE
        ESTIMATES TO BE REASONABLE.

        The following is a designation of the Classes of Claims for the Debtor under the Plan. In
accordance with Bankruptcy Code section 1123(a)(l), Administrative Expenses, and Fee Claims have
not been classified and are excluded from the following Classes. A Claim is classified in a particular
Class only to the extent that the Claim qualifies within the description of that Class, and is classified
in another Class or Classes to the extent that any remainder of the Claim qualifies within the
description of such other Class or Classes. A Claim is classified in a particular Class only to the
extent that the Claim is an Allowed Claim in that Class and has not been paid, released or otherwise
satisfied before the Effective Date; a Claim which is not an Allowed Claim is not in any Class.
Notwithstanding anything to the contrary contained in the Plan, no distribution shall be made on
account of any Claim that is not an Allowed Claim.

                Class 1 – Secured Claim Held by Nueces County

                Class 2 – General Unsecured Claims

C.      Estimated Size of Allowed Claims in Classes

        Class           Size            Impaired        Amount

        1               1               Yes             $6,132.99

        2               5               Yes             $119,263.11

D.      Treatment of Claims

        1.      Treatment of Unclassified Claims

DISCLOSURE STATEMENT                                                                          Page 15 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 27 of 36




               (a)     Administrative Expenses and Fee Claims

       Administrative Expenses are Claims for any cost or expense of the chapter 11 case allowable
under Bankruptcy Code sections 503(b) and 507(a)(1). Those expenses include all actual and
necessary costs and expenses related to the preservation of the Debtor’s estate or the operation of the
Debtor’s business, all claims to cure payments arising from the assumption of executory contracts
and unexpired leases under Bankruptcy Code section 365, and all United States Trustee quarterly
fees. Under the Plan, all Administrative Expenses shall be treated as follows:

        The holder of any Administrative Expense other than (i) a Fee Claim, (ii) a liability incurred
and paid in the ordinary course of business by the Debtor, or (iii) an Allowed Administrative
Expense, must file with the Bankruptcy Court and serve on the Debtor and the Office of the United
States Trustee and their respective counsel, notice of such Administrative Expense within thirty days
after the Effective Date.

               (b)     Fee Claims

        Each Person asserting a Fee Claim for services rendered or expenses incurred before the
Effective Date shall file with the Bankruptcy Court, and served on the U. S. Trustee, the Debtor and
its counsel, a Fee Application within forty-five days after the Effective Date.

               (c)     Allowance of Administrative Expenses

        An Administrative Expense with respect to which notice has been properly filed and served
pursuant to the Plan shall become an Allowed Administrative Expense if no objection is filed within
thirty days after the filing and service of notice of such Administrative Expense, subject to an
independent judgment by the Court that the Administrative Expense should be allowed, even if no
objection is filed.. If an objection is timely filed, the Administrative Expense shall become an
Allowed Administrative Expense only to the extent allowed by Final Order. An Administrative
Expense that is a Fee Claim, and with respect to which a Fee Application has been timely filed
pursuant to Article 4 of the Plan, shall become an Allowed Administrative Expense only to the
extent allowed by Final Order.

       Each holder of an Allowed Claim for an Administrative Expense shall receive from the
Debtor the amount of such holder’s Allowed Claim in cash on the Effective Date.

       Professional fees for attorneys and accountants are estimated to be $5,500.00.

               (d)     Pre Petition Unsecured Priority Tax Claims

        Unsecured priority tax claims under 11 U.S.C § 507(a)(8) are not required to be placed in a
class. Such claims are unclassified. The Debtor has one Pre Petition Unsecured Priority Tax claim


DISCLOSURE STATEMENT                                                                        Page 16 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 28 of 36



for unpaid taxes owed to the Internal Revenue Service. The Debtor proposes to pay the claim in full
as follows:

       Depending on the quarter certain tax liabilities were assessed, the various claims by quarter
       will be paid over periods not to exceed five years from the date of assessment. Interest will
       be paid at 3% per annum. All payments will begin on the Effective Date.

               (e)     Post Petition Priority Tax Claims

          The Debtor does not anticipate having any Post Petition Priority Tax Claims after the
Effective Date; to the extent there is such a claim it will be treated as follows:

       Each holder of an Allowed Priority Tax Claim shall receive (i) the amount of such
       holder’s Allowed Claim in one cash payment on the Effective Date; (ii) such other
       treatment to which the holder of such Allowed Priority Tax Claim and the Debtor
       may agree in writing; or (iii) in accordance with Bankruptcy Code section
       1129(a)(9)(C).

       2.      Classification and Treatment of Claims

               (a)     General

        The claims set forth for each Class are based on information known to the Debtor as of the
filing date of this Disclosure Statement.

        The Plan provides that the Debtor will continue to operate its business in the ordinary course
of business and use the profits to fund the Plan.

               (b)     Class 1 – Secured Claim Held by Mercantil Bank

       Class 1 is comprised of the secured claim for ad valorem taxes held by Nueces County.
Debtor proposes to pay said claim as follows:

       Notwithstanding anything to the contrary contained within the Plan or approved Disclosure
       Statement, the Secured Tax Claim owing to Nueces County shall be paid by the Debtor,
       pursuant to the provisions of 11 USC §1129 (a) (9) (C), in equal monthly installments, paid
       over a period not exceeding 60 months from the file date (August 6, 2018). The Claims shall
       bear interest at the statutory rate of 12% per annum from the dateof filing of this case until
       said taxes are paid in full.

       The 2019 and future ad valorem taxes owed to the Taxing Jurisdictions shall be paid in the
       ordinary course of business as they come due and Taxing Jurisdictions shall not be required
       to file a request for allowance and payment of its claim.


DISCLOSURE STATEMENT                                                                       Page 17 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 29 of 36



       Taxing Jurisdictions shall retain all liens until such taxes are paid in full.

       In the event that any part of the retained property is sold during the term of the Plan, the
       unpaid taxes secured by said property shall be paid in full upon the sale of the property. If
       any property which secures the ad valorem tax claims is foreclosed by any lienholder, Taxing
       Jurisdictions shall be free to pursue its state law remedies for collection of all amounts due
       under the Texas Property Tax Code.

       Default shall occur if one monthly installment due to Taxing Jurisdictions under the
       confirmed Plan is not paid by Debtor or if post-confirmation taxes (including 2012 taxes) are
       not paid timely pursuant to state law. In the event of default the Taxing Jurisdictions shall
       send written notice of default to Debtor’s attorney and Debtor. If the default is not cured
       within twenty (20) days after notice of the default is mailed, the Taxing Jurisdictions may
       proceed with state law remedies for collection of all amounts due under state law pursuant
       to the Texas Property Tax Code. The Debtor has the opportunity to cure two (2) times over
       the life of the Plan. In the event of a third default, the Taxing Jurisdictions may proceed with
       the state law remedies for collection of all amounts due under state law pursuant to the Texas
       Property Tax Code.

       Notwithstanding any injunctions in the Plan or the Disclosure Statement to the contrary, the
       Reorganized Debtor shall timely pay to the Taxing Jurisdictions all post- petition taxes on
       all property retained by Debtor and the Taxing Jurisdictions may pursue any and all
       collection remedies as allowed by law with respect to said post-petition taxes and shall not
       be required to seek any relief from this Bankruptcy Court in the event Debtor or the
       Reorganized Debtor shall fail to timely pay said taxes.

       The holder of the Class 1 claim is impaired and is eligible to vote on the plan.

               (c)     Class 2 - Claims Held by General Unsecured Creditors

       Class 2 is comprised of general unsecured claims held by 5 creditors for business debt.
Debtor proposes to pay said claims as follows:

       Claims totaling approximately $118,000.00 will be paid 100% of their claims over a period
       of seven years at a rate of 4.00% interest per annum. Regular monthly payments of
       approximately $1,612.00, beginning on the effective date, will be distributed on a pro-rata
       basis to the various creditors holding unsecured claims.

       The holders of the Class 2 claims are impaired and are eligible to vote on the Plan.

E.     Means of Implementation of the Plan

       Beginning on the Effective Date, the Debtor will allocate sufficient funds from its profits to
make the distributions required under the Plan.

DISCLOSURE STATEMENT                                                                        Page 18 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 30 of 36




       1.      Powers and Duties of the Reorganized, Post-Confirmation Debtor

        Subject to the provisions of the Plan, the reorganized, post-confirmation Debtor will take
possession of the Assets and will conserve, protect all Assets and all other property which may be
acquired by the Debtor and continue to operate in the manner outlined above. The reorganized, post-
confirmation Debtor will have the sole right, power and discretion to manage the affairs of the
Debtor, to enter into contracts or agreements binding the Debtor and to execute instruments
necessary in connection with the performance of its duties. The reorganized, post-confirmation
Debtor will be the successor to the pre-petition Debtor’s Estates pursuant to Code section 1123(b)(3)
and will have the power to prosecute any claims of the Debtor’s Estates that the Debtor in good faith
believe to be valid. Additionally, the reorganized, post-confirmation Debtor will have power to do
all acts contemplated by the Plan and other acts that may be necessary or appropriate for the
operation of its business activity in the ordinary course of business.

       2.      Distributable Cash

       The Debtor has no income other than from the operation of its business.

       3.      Retention of Professionals

        The reorganized, post-confirmation Debtor may retain Professionals to effectively administer
the estate on terms approved by the Bankruptcy Court.

F.     Provisions Governing Distribution

       Any payments or distributions to be made by the Debtor pursuant to the Plan shall be made
according the terms provided for in the Plan, or as may be ordered by the Bankruptcy Court.

        Distributions and deliveries to holders of Allowed Claims shall be made at the addresses set
forth on the proofs of Claim filed by such holders (or at the last known addresses of such holders if
no proof of Claim or proof of interest is filed; or if the Debtor has been notified of a change of
address, at the address set forth in such notice. All claims for undeliverable distributions shall be
made on or before the second anniversary of the Initial Distribution Date. After such date, all
Unclaimed Property shall revert to the estate for distribution of an additional Pro Rata Share to all
classes on a pro rata basis, and the Claim of any other holder with respect to such Unclaimed
Property shall be discharged and forever barred.

        No interest shall be paid on any Claim unless, and only to the extent that, the Plan
specifically provides otherwise.

G.     Contested and Contingent Claims

       The Debtor has no contested Claims.

DISCLOSURE STATEMENT                                                                      Page 19 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 31 of 36



H.     Executory Contracts and Leases

        The Bankruptcy Code gives the Debtor the power, subject to the approval of the Bankruptcy
Court, to assume or reject executory contracts and unexpired leases. Rejection or assumption may
be effected either pursuant to a Plan of Reorganization or by order of the Bankruptcy Court entered
upon motion of the Debtor after notice and a hearing. If an executory contract or unexpired lease is
rejected, the other party to the agreement may file a claim for damages incurred by reason of the
rejection within such time as the Bankruptcy Court may allow. In the case of rejection of
employment agreements and leases of real property, the damages are limited under the Bankruptcy
Code. In the case of assumption of an executory contract or unexpired lease, the Bankruptcy Code
requires that the Debtor promptly cure or provide adequate assurances that they promptly will cure
any existing defaults (other than certain types of defaults based upon bankruptcy or the Debtor’s
financial condition) and provide adequate assurances of future performance under such executory
contracts or unexpired leases. The Debtor’s executory contracts have been listed in Schedule G of
Debtor’s Schedules and have been filed with the Court. Debtor will assume all executory contracts
as they are necessary for the successful reorganization of Debtor’s operations.

I.     Maintenance of Causes of Action

       Debtor knows of no avoidance actions or other causes of action they might have.

J.     Discharge

       Pursuant to section 1141(d)(5), confirmation of the Plan does not discharge any debts
provided for in the Plan.

K.     Retention of Jurisdiction

        The Plan provides for the retention of jurisdiction by the Bankruptcy Court over the chapter
11 cases for the purpose of determining all disputes relating to Claims and other issues presented by
or arising under the Plan and to determine all other matters pending on the date of confirmation.

L.     Amendments of the Plan

       The Debtor may amend or modify the Plan before or after confirmation in accordance with
the provisions of section 1127 of the Bankruptcy Code.

M.     Termination of Committees

       No creditors’s committees were appointed in these cases.

N.     Management and Operation of the Debtor



DISCLOSURE STATEMENT                                                                      Page 20 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 32 of 36



      After confirmation of the Plan, the Debtor’s business will be operated by its current
management.

                                               VIII.

                                  FEASIBILITY AND RISKS

A.     Feasibility of Confirmation

       Several factors can be considered to determine whether the Plan is feasible, including:

       1.     Will the plan reorganize the Debtor’s financial structure in such a way that the
              reorganized Debtor will be able to generate necessary cash flow?

       2.     Will the reorganized Debtor be solvent? Will it be able to meet its fixed and
              contingent payment obligations provided for under the Plan as well as obligations
              incurred in the ordinary course of business, both from a cash flow and an accounting
              standpoint?

       3.     Does the reorganized businesses activity have a reasonable likelihood to operate
              profitably in the future? Will its cash flow be sufficient?

       4.     Is the Debtor sufficiently qualified to handle the operational, financial and other
              problems likely to be encountered?

       The Debtor in this case would disclose the following:

       1.     After foreclosure on Debtor’s primary real estate, Debtor has sufficient cash from
              note receivables to be able to fund its chapter 11 plan.

       2.     As reflected in Debtor’s projected budget, Debtor is solvent and has sufficient
              income to fund its chapter 11 plan.

       3.     Debtor has little business activity that place a financial strain on its income. Debtor
              is confident that it will be able to manage its affairs in a way that will allow it to
              operate profitably in the future.

       4.     After foreclosure on Debtor’s primary real estate, it now has little business activity
              aside from collecting on passive income. Debtor is qualified to manage its assets
              profitably and has sufficient income to fund its chapter 11 plan.

B.     Risks Associated with the Plan



DISCLOSURE STATEMENT                                                                      Page 21 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 33 of 36



        There is a risk, though not anticipated, that the Debtor will not be able to generate sufficient
cash flow to satisfy the terms of the Plan. However Debtor projects that there is currently sufficient
cash flow to service the Plan and expects cash flow to increase once repairs are made to the Property.

                                                  IX.

                 ALTERNATIVES TO PLAN AND LIQUIDATION ANALYSIS

        There are three possible consequences if the Plan is rejected or if the Bankruptcy Court
refuses to confirm the Plan: (i) the Bankruptcy Court could dismiss the Debtor’s chapter 11 case, (ii)
the Debtor’s chapter 11 case could be converted to one under a chapter 7 liquidation, or (iii) the
Bankruptcy Court could consider an alternative Plan of Reorganization proposed by some other
party.

A.      Dismissal

        If the Debtor’s case were to be dismissed, it would no longer have the protection of the
Bankruptcy Court and the applicable provisions of the Bankruptcy Code. Claims that were pending
before the petition for relief was filed would likely be asserted again, draining the limited assets of
the Debtor. The Debtor anticipates that a dismissal would compel it to re-file second petitions for
relief under chapter 7, liquidate its assets, after which there likely would be no distributions to any
unsecured creditors, priority or otherwise.

B.      Chapter 7 Liquidation

        The starting point in determining the amount which members of each impaired class of
unsecured Claims would receive in a chapter 7 case is to estimate the dollar amount that would be
generated from the liquidation of the Debtor’s assets (the “Liquidation Proceeds”). The Liquidation
Proceeds of the Debtor would consist of the proceeds from the sale of all of the assets of the Debtor,
augmented by the limited cash held by the Debtor. The Liquidation Proceeds would then be reduced
by the costs of the liquidation. The Debtor’s costs of liquidation under chapter 7 would likely include
the fees of trustees, as well as those of counsel and other professionals who would be retained by the
trustee; selling expenses; any unpaid expenses incurred by the Debtor during its reorganization case
under chapter 11 (such as fees for attorneys, financial advisors, and accountants); and claims arising
by reason of the trustee’s rejection of contractual obligations incurred by the Debtor during the
pendency of the chapter 11 case. These claims, and such other claims which are likely to arise during
the liquidation process under chapter 7 will result in a diminution of the Liquidation Proceeds
available to pay unsecured creditors. The present value of the distributions from the Liquidation
Proceeds (after subtracting the amounts described above) are then compared with the present value
offered to each of the classes of unsecured Claims of each such class.

       There are a number of factors which lead to the conclusion that in a chapter 7 liquidation all
impaired Classes of creditors would receive even smaller values than those suggested by the
Liquidation Analysis attached as Exhibit B.

DISCLOSURE STATEMENT                                                                         Page 22 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 34 of 36



        First and foremost, the Liquidation Proceeds would be substantially reduced in paying the
costs of liquidation, and the priority and the administrative claims referred to above.

        After considering the effect that a chapter 7 liquidation would have on the value of the
Debtor’s assets, including the costs of a chapter 7 liquidation, the adverse effect of a forced sale on
the prices which could be realized for the assets, the adverse impact on the retail business and the
delay in the distributions of liquidation proceeds, THE DEBTOR BELIEVES THAT EVERY
IMPAIRED CLASS OF CLAIMS WILL RECEIVE DISTRIBUTIONS UNDER THE PLAN
WHICH HAVE A SUBSTANTIALLY GREATER PRESENT VALUE THAN THAT WHICH
SUCH CLASSES WOULD RECEIVE IN CHAPTER 7 LIQUIDATION.

C.     Alternative Plan

        No alternative plans have been proposed by any other party in interest at this time. If an
alternative plan were proposed, it would more than likely propose a liquidation of the Debtor and
the distribution of cash to Creditors. In comparison to the Debtor’s Plan, an alternative plan would
not likely provide any greater return to Creditors and any return could even be less due to the
additional time and expense necessary to obtain approval of any alternative plan.

                                                  X.

                       CERTAIN UNITED STATES FEDERAL INCOME
                          TAX CONSEQUENCES OF THE PLAN

A.     Introduction

        The following discussion summarizes certain United States federal income tax consequences
of the implementation of the Plan to the Debtor and Claimants.

        The following summary is based on the Internal Revenue Code of 1986, Treasury regulations
thereunder, judicial decisions and published rulings and pronouncements of the Internal Revenue
Service (“IRS”) as in effect on the date hereof. Changes in these rules, or new interpretations of these
rules, may have retroactive effect and could significantly affect the federal income tax consequences
described below.

        The federal income tax consequences of the Plan, while not necessarily complex, is subject
to uncertainties. The Debtor has not requested a ruling from the IRS or an opinion of counsel with
respect to any of the tax aspects of the Plan. Thus, no assurance can be given as to the interpretation
that the IRS will adopt. In addition, this summary does not address foreign, state or local tax
consequences of the Plan, and it does not purport to address the federal income tax consequences
of the Plan to its Claim holders.

       ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN FEDERAL
       INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES

DISCLOSURE STATEMENT                                                                         Page 23 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 35 of 36



        ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING AND
        ADVICE. BASED UPON THE INDIVIDUAL CIRCUMSTANCES
        PERTAINING TO THE HOLDER OF A CLAIM, ALL HOLDERS OF
        CLAIMS ARE URGED TO CONSULT THEIR OWN TAX ADVISORS IN
        DETERMINING THE FEDERAL, STATE, LOCAL AND OTHER TAX
        CONSEQUENCES TO THEM OF THE PLAN.

B.      Tax Consequences to the Debtor

        The Debtor is liable for any payroll taxes that must be withheld. Generally, under the terms
of the Plan, all current Claims are to be paid in full by the reorganized Debtor, hence they anticipate
no tax consequences related to discharge of any debt.

C.      Tax Consequences to Creditors

In General

        The federal income tax consequences of the implementation of the Plan to a holder of a
Claim will depend, among other things, on: (i) whether its Claim constitutes a debt or security for
federal income tax purposes, (ii) whether the Claimant receives consideration in more than one tax
year, (iii) whether the Claimant is a resident of the United States, (iv) whether all of the
consideration by the Claimant is deemed received by that Claimant as part of an integrated
transaction, (v) whether the Claimant reports income using the accrual or cash method of accounting,
and (vi) whether the holder has previously taken a bad debt deduction or worthless security
deduction with respect to the Claim.

                                                   XI.

                                 SECURITIES CONSIDERATIONS

       The Debtor has issued no securities to the public or otherwise and thus there are no security
considerations under this Plan.

                                                  XII.

                       DEFAULT PROVISIONS REGARDING IRS CLAIMS

        A failure by the Debtor to make a payment to the IRS pursuant to the terms of the plan shall
be an event of default; as to the IRS, there is an event of default if payment is not received by the 15th
of each month; if there is a default as to the IRS, the IRS must send written demand for payment to
the Debtor and said payment must be received by the IRS within fifteen (15) days of the date of the
demand letter; the Debtor can receive up to five (5) notice of default from the IRS, the fifth (5th)
default cannot be cured and the IRS may accelerate its allowed claim(s), past and future, and declare
the outstanding amount of such claim(s) to be immediately due and owing and pursue any and all

DISCLOSURE STATEMENT                                                                           Page 24 of 25
       Case 18-20350 Document 29 Filed in TXSB on 06/02/19 Page 36 of 36



available state and federal rights and remedies. These default provisions pertain to the entire claim(s)
of the IRS, secured, unsecured priority and unsecured general.

        The IRS is bound by provisions of the confirmed plan and is barred under 11 U.S.C. § 1141
from taking any collection action against the Debtor for pre-petition claims during the duration of
the Plan (provided there is no default as to the IRS). The period of limitations of collection remains
suspended under 26 U.S.C. § 6503(h) for tax periods being paid under the plan and terminates on
the earlier of (1) all required payments to the IRS having been made; or (2) 30 days after the date of
the demand letter (described above) for which the Debtor failed to cure the default.

                                                 XIII.

                                           CONCLUSION

        This Disclosure Statement has attempted to provide information regarding the Debtor’s
chapter 11 estate and the potential benefits that might accrue to holders of Claims against the Debtor
under the Plan as proposed. The Plan is the result of extensive efforts by the Debtor and its advisors
to provide the holders of Allowed Claims with a meaningful dividend. The Debtor believes that the
Plan is feasible and will provide each holder of a Claim against the Debtor with an opportunity to
receive greater benefits than those that would be received by conversion of this chapter 11 cases to
ones under chapter 7.

        The Debtor, therefore, urge creditors to vote in favor of the Plan.

Dated: June 2, 2019

                                                         /s/ Randy Maldonado
                                                         ____________________________________
                                                         Randy Maldonado, President

                                                         ADELITA CAVADA & ASSOCIATES
                                                         Attorneys for Debtor

                                                         /s/ Adelita Cavada
                                                         10004 Wurzbach Rd., #159
                                                         San Antonio, Texas 78230
                                                         210.630.9306 Telephone
                                                         adelita@adelitacavadalaw.com




DISCLOSURE STATEMENT                                                                         Page 25 of 25
